—Crew III, J.
Appeal from a judgment of the Court of Claims (Bell, J.), entered January 9, 1997, upon a decision of the court following a bifurcated trial in favor of the State on the issue of liability.
Following a bifurcated trial on the issue of liability, the Court of Claims dismissed claimants’ claims arising from the high-speed pursuit of claimant Curtis L. Thompson by State Troopers, which resulted in Thompson’s loss of control of his vehicle. Claimants have appealed.
We affirm. Resolution of the underlying claims rested upon the evaluation of sharply conflicting eyewitness testimony, as well as conflicting expert testimony. Based upon our review of the record before us, we see no reason to depart from our long-established practice of deferring to the determination of the trial court on issues of credibility (see, e.g., Slaughter v State of New York, 238 AD2d 770, 772; Matter of Krywanczyk v Krywanczyk, 236 AD2d 746). Claimant’s remaining contentions have been examined and found to be lacking in merit.
*799Cardona, P. J., White, Yesawich Jr. and Spain, JJ., concur.
Ordered that the judgment is affirmed, without costs.